IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-60029
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CHARLES L. YOUNG;
TYRONE EUGENE GREEN,

                                         Defendants-Appellants.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 3:98-CR-10-2-WS
                      --------------------

                         December 15, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Charles L. Young and Tyrone Eugene Green appeal their

convictions following a jury trial for armed bank robbery, in

violation of 18 U.S.C. §§ 2113(a) and (d), and for using and

carrying a firearm in relation to a bank robbery, in violation of

18 U.S.C. § 924(c).

     Their argument that the district court erred in denying

their motion to suppress the testimony of Government witnesses

because the Government procured the testimony with promises of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-60029
                                 -2-

more lenient sentences, in violation of 18 U.S.C. § 201(c)(2), is

foreclosed by United States v. Haese, 162 F.3d 359, 366 (5th Cir.

1998), cert. denied, 119 S. Ct. 1795 (1999).    The appellants’

argument that the district court erred in denying their motion

for a mistrial is also without merit.

     The denial of a motion for mistrial is reviewed for abuse of

discretion.    See United States v. Coveney, 995 F.2d 578, 584 (5th

Cir. 1993).    The appellants contend that, if Juror No. 17, who

was excused by the trial judge after the jury had been selected,

had been honest in her answers during voir dire, they would have

been able to challenge her for cause and would have been able to

use their alternate strike to challenge Juror No. 34, whom they

contend was unfavorable to them.    However, the appellants chose

to exercise all of their peremptory strikes prior to reaching

Juror No. 34, and an earlier dismissal for cause of Juror No. 17

would have had no effect on the number of peremptory strikes they

had or used.

     To the extent that the appellants argue that their Sixth

Amendment rights were violated by having a juror serve who should

have been excused for cause, the argument is without merit

because they did not challenge the juror for cause nor do they

allege that he was biased or incapable of performing his duties

in accordance with his instructions and oath.    See Wainwright v.

Witt, 469 U.S. 412, 424 (1985).

     The appellants have failed to demonstrate any error on the

district court’s part.    Accordingly, the district court’s

judgments are AFFIRMED.